Citation Nr: 1514418	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability, status-post talar osteophyte excision, with scarring.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Correspondence dated in June 2014 raised an apportionment claim and this matter has not been addressed by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran has requested a Board hearing via video conference, and that in March 2015 he notified VA that he had moved and was unable to attend a scheduled Board hearing.  A March 2015 report of contact clearly indicated that he wished for his video conference hearing to be re-scheduled and held at a RO closer to his new home.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Therefore, additional action is required to provide the Veteran a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing before a Veterans Law Judge and notify the Veteran of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Clai7637ms.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

